                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                 CIVIL CASE NO. 5:17-CV-00180-MR

DIXIE PLESS KAMPLAIN,           )
                                )
                   Plaintiff,   )
                                )
vs.                             )               MEMORANDUM OF
                                )               DECISION AND ORDER
NANCY A. BERRYHILL,             )
Acting Commissioner of Social   )
Security                        )
                                )
                   Defendant.   )
_______________________________ )


     THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment [Doc. 12] and the Defendant’s Motion for Summary

Judgment [Doc. 15].

I.   PROCEDURAL BACKGROUND

     The Plaintiff, Dixie Pless Kamplain (“Plaintiff”), asserts that her obesity

with a body mass index (BMI) of 36 to 44, aggravating obstructive sleep

apnea, mild degenerative disc disease of the lumbar spine, fibromyalgia,

depression with anxiety, panic attacks, borderline personality disorder, and

obsessive compulsive disorder constitute severe physical and mental

impairments under the Social Security Act (the “Act”) rendering her disabled.
On August 12, 2013, the Plaintiff filed an application for disability insurance

benefits under Title II and Title XVIII of the Act, alleging an onset date of July

27, 2012. [Transcript (“T.”) at 410]. The Plaintiff’s application was denied

initially and upon reconsideration. [T. at 324, 336]. Upon Plaintiff’s request,

a hearing was held on October 21, 2016, before an Administrative Law Judge

(“ALJ”). [T. at 239]. Present at the hearing were the Plaintiff, the Plaintiff’s

attorney, and a vocational expert (“VE”). [Id.]. On November 8, 2016, the

ALJ issued a decision, wherein the ALJ concluded that the Plaintiff was not

disabled. [Id. at 14-31]. On December 30, 2016, the Plaintiff requested that

the Appeals Council review the ALJ’s decision. [Id. at 10]. On August 10,

2017, the Appeals Council denied the Plaintiff’s request for review [T. at 1],

thereby making the ALJ’s decision the final decision of the Commissioner.

The Plaintiff has exhausted all available administrative remedies, and this

case is now ripe for review pursuant to 42 U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

Commissioner applied the correct legal standards, Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990).        “When examining [a Social Security


                                        2
Administration] disability determination, a reviewing court is required to

uphold the determination when an ALJ has applied correct legal standards

and the ALJ’s factual findings are supported by substantial evidence.” Bird

v. Comm’r, 699 F.3d 337, 340 (4th Cir. 2012). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(internal quotation marks omitted). “It consists of more than a mere scintilla

of evidence but may be less than a preponderance.” Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012) (internal quotation marks omitted).

      “In reviewing for substantial evidence, [the Court should] not undertake

to reweigh conflicting evidence, make credibility determinations, or substitute

[its] judgment for that of the ALJ.”       Johnson, 434 F.3d at 653 (internal

quotation marks and alteration omitted).          Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review

for substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013).




                                       3
III.   THE SEQUENTIAL EVALUATION PROCESS

       A “disability” entitling a claimant to benefits under the Social Security

Act, as relevant here, is “[the] inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). The Social Security Administration Regulations

set out a detailed five-step process for reviewing applications for disability.

20 C.F.R. §§ 404.1520, 416.920; Mascio v. Colvin, 780 F.3d 632, 634 (4th

Cir. 2015). “If an applicant’s claim fails at any step of the process, the ALJ

need not advance to the subsequent steps.” Pass v. Chater, 65 F.3d 1200,

1203 (4th Cir. 1995) (citation omitted). The burden is on the claimant to

make the requisite showing at the first four steps. Id.

       At step one, the ALJ determines whether the claimant is engaged in

substantial gainful activity.   If so, the claimant’s application is denied

regardless of the medical condition, age, education, or work experience of

the claimant. Id. (citing 20 C.F.R. § 416.920). If not, the case progresses to

step two, where the claimant must show a severe impairment. If the claimant

does not show any physical or mental deficiencies, or a combination thereof,




                                       4
which significantly limit the claimant’s ability to perform work activities, then

no severe impairment is established and the claimant is not disabled. Id.

      At step three, the ALJ must determine whether one or more of the

claimant’s impairments meets or equals one of the listed impairments

(“Listings”) found at 20 C.F.R. 404, Appendix 1 to Subpart P. If so, the

claimant is automatically deemed disabled regardless of age, education or

work experience. Id. If not, before proceeding to step four, the ALJ must

assess the claimant’s residual functional capacity (“RFC”). The RFC is an

administrative assessment of “the most” a claimant can still do on a “regular

and continuing basis” notwithstanding the claimant’s medically determinable

impairments and the extent to which those impairments affect the claimant’s

ability to perform work-related functions.        SSR 96-8p; 20 C.F.R. §§

404.1546(c); 404.943(c); 416.945.

      At step four, the claimant must show that his or her limitations prevent

the claimant from performing his or her past work. 20 C.F.R. §§ 404.1520,

416.920; Mascio, 780 F.3d at 634. If the claimant can still perform his or her

past work, then the claimant is not disabled.        Id.   Otherwise, the case

progresses to the fifth step where the burden shifts to the Commissioner. At

step five, the Commissioner must establish that, given the claimant’s age,

education, work experience, and RFC, the claimant can perform alternative


                                        5
work which exists in substantial numbers in the national economy. Id.; Hines

v. Barnhart, 453 F.3d 559, 567 (4th Cir. 2006). “The Commissioner typically

offers this evidence through the testimony of a vocational expert responding

to a hypothetical that incorporates the claimant’s limitations.” 20 C.F.R. §§

404.1520, 416.920; Mascio, 780 F.3d at 635. If the Commissioner succeeds

in shouldering her burden at step five, the claimant is not disabled and the

application for benefits must be denied. Id. Otherwise, the claimant is

entitled to benefits. In this case, the ALJ rendered a determination adverse

to the Plaintiff at step five.

IV.   THE ALJ’S DECISION

      At step one, the ALJ found that Plaintiff has not engaged in substantial

gainful activity since her alleged onset date, July 27, 2012. [T. at 16]. At

step two, the ALJ found that the Plaintiff has severe impairments, including

obesity with a body mass index (BMI) of 36 to 44, aggravating obstructive

sleep apnea, mild degenerative disc disease of the lumbar spine,

fibromyalgia, depression with anxiety, panic attacks, borderline personality

disorder, and obsessive-compulsive disorder. [Id. at 17]. At step three, the

ALJ determined that the Plaintiff does not have an impairment or combination

of impairments that meets or medically equals the Listings. [Id. at 18]. The




                                      6
ALJ then determined that the Plaintiff, notwithstanding her impairments, has

the RFC:

           [T]o perform light work as defined in 20 C.F.R.
           404.1567(b) except the claimant will change position
           every 30 minutes, with walking away from the
           workstation for one minute. The claimant can
           frequently reach in all directions, bilaterally. The
           claimant can frequently handle and finger, bilaterally.
           The claimant can occasionally climb ramps and
           stairs. The claimant should never climb ladders,
           ropes, or scaffolds. The claimant can frequently
           balance. The claimant can occasionally stoop, kneel,
           and crouch. The claimant should never crawl. The
           claimant should never work in the presence of
           hazardous machinery, at unprotected heights, or be
           required to operate a motor vehicle as part of the job
           duties. The claimant should never work in the
           presence of concentrated exposure to vibration,
           humidity, and wetness, extreme heat, and extreme
           cold. The claimant should never work in the
           presence of concentrated exposure to dust, odors,
           fumes, and pulmonary irritants. The claimant is
           limited to performing simple and routine tasks. The
           claimant can use judgment and respond to changes
           in a work setting limited to simple work and simple
           work-related decisions.         The claimant can
           occasionally interact with supervisors and coworkers
           and should never work the general public.

[Id. at 21 (emphasis added)].

     At step four, the ALJ identified Plaintiff’s past relevant work as a

counselor and community outreach worker. [Id. at 29]. The ALJ found that

the Plaintiff is unable to perform her past relevant work because the

exertional and non-exertional demands of this work exceed her RFC. [Id.].

                                      7
      At step five, based upon the testimony of the VE, the ALJ concluded

that, considering Plaintiff’s age, education, work experience, and RFC,

Plaintiff is capable of performing other jobs that exist in significant numbers

in the national economy, including hand packager, laundry folder, and tender

helper. [Id. at 30]. The ALJ therefore concluded that the Plaintiff was not

“disabled” as defined by the Social Security Act from July 27, 2012, the

alleged onset date, through November 8, 2016, the date of the ALJ’s

decision. [Id.].

V.    DISCUSSION1

      In this appeal, the Plaintiff asserts that the ALJ erred in failing to

properly account for the Plaintiff’s moderate limitations in concentration,

persistence, and pace in the RFC assessment. [Doc. 13 at 2]. The Plaintiff

argues that this error requires remand. The Defendant, on the other hand,

asserts that substantial evidence supports the ALJ’s RFC assessment.

[Doc. 16 at 4-7].

      Social Security Ruling 96-8p explains how adjudicators should assess

residual functional capacity. The Ruling instructs that the RFC “assessment

must first identify the individual’s functional limitations or restrictions and


1 Rather than set forth a separate summary of the facts in this case, the Court has
incorporated the relevant facts into its legal analysis.


                                         8
assess his or her work-related abilities on a function-by-function basis,

including the functions” listed in the regulations.2 SSR 96-8p; see also

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (finding that remand may

be appropriate where an ALJ fails to assess a claimant’s capacity to perform

relevant functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful review)

(citation omitted).

       When a plaintiff’s claim is based on mental health impairments, the

Social Security Rules and Regulations require a much more in-depth review

and analysis of the plaintiff’s past mental health history. The Regulations

make plain that “[p]articular problems are often involved in evaluating mental

impairments in individuals who have long histories of … prolonged outpatient

care with supportive therapy and medication.” 20 C.F.R. Pt. 404, Subpt. P,

App. 1, § 12.00E. The Regulations, therefore, set forth a mechanism for this

type of review and documentation, known as the “special technique,” to

assist ALJs in assessing a claimant’s mental RFC. See SSR 96-8p; 20


2 The functions listed in the regulations include the claimant’s (1) physical abilities, “such
as sitting, standing, walking, lifting, carrying, pushing, pulling, or other physical functions
(including manipulative or postural functions, such as reaching, handling, stooping or
crouching);” (2) mental abilities, “such as limitations in understanding, remembering, and
carrying out instructions, and in responding appropriately to supervision, coworkers, and
work pressures in a work setting;” and (3) other work-related abilities affected by
“impairment(s) of vision, hearing or other senses, and impairment(s) which impose
environmental restrictions.” 20 C.F.R. § 416.945.
                                              9
C.F.R. §§ 404.1520a, 416.920a.                  The special technique “requires

adjudicators to assess an individual’s limitations and restrictions from a

mental impairment(s) in categories identified in the ‘paragraph B’ and

‘paragraph C’ of the adult mental disorders listings.” SSR 96-8p. Paragraph

B of the listings provides the functional criteria assessed, in conjunction with

a rating scale, to evaluate how a claimant’s mental disorder limits her

functioning.     These criteria represent the areas of mental functioning a

person uses in the performance of gainful activity.3 20 C.F.R. Pt. 404, Subpt.

P, App. 1, § 12.00A. The Paragraph B criteria include restrictions in activities

of daily living; social functioning; concentration, persistence or pace; and

episodes of decompensation.4 Id. The ALJ uses the special technique to

“evaluate the severity of mental impairments … when Part A of the Listing of

Impairments is used.” 20 C.F.R. § 404.1520a(a).

               Under the special technique, we must first evaluate
               your pertinent symptoms, signs, and laboratory

3 Like Paragraph B, the criteria described in Paragraph C also “describe impairment-
related functional limitations that are incompatible with the ability to do any gainful
activity.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00A. In this case, the ALJ found that
the “evidence fails to establish the presence of the ‘paragraph C’ criteria.” [T. at 20].
Plaintiff does not assign error to this finding. The Court, therefore, does not further
address the Paragraph C criteria in this opinion.
4The Paragraph B criteria were recently amended. For claims filed on or after January
17, 2017, the new Paragraph B criteria include: “Understand, remember, or apply
information; interact with others; concentrate, persist, or maintain pace; and adapt or
manage oneself.” 20 C.F.R. § 404.1520a(c)(3) (as amended). Plaintiff’s claim in this
case was filed before the amendment and is, therefore, governed by the previous version
of this Regulation.
                                           10
            findings to determine whether you have a medically
            determinable mental impairment(s)….         If we
            determine that you have a medically determinable
            mental impairment(s), we must specify the
            symptoms, signs, and laboratory findings that
            substantiate the presence of the impairment(s) and
            document our findings[.]

20 C.F.R. § 404.1520a(b)(1). With regard to mental health issues, “[t]he

determination of mental RFC is crucial to the evaluation of your capacity to

do [substantial gainful activity] when your impairment(s) does not meet or

equal the criteria of the listings, but is nevertheless severe.” 20 C.F.R. Pt.

404, Subptd. P, App. 1, § 12.00A. The RFC assessment is formulated in

light of a claimant’s physical and mental impairments. Rule 96-8p provides:

            The adjudicator must remember that the limitations
            identified in the “paragraph B” and “paragraph C”
            criteria are not an RFC assessment but are used to
            rate the severity of mental impairment(s) at steps 2
            and 3 of the sequential evaluation process. The
            mental RFC assessment used at steps 4 and 5 of the
            sequential evaluation process requires a more
            detailed assessment by itemizing various functions
            contained in the broad categories found in
            paragraphs B and C of the adult mental disorders
            listings in 12.00 of the Listing of Impairments, and
            summarized on the [Psychiatric Review Technique
            Form].

SSR 96-8p. Rule 96-8p further explains as follows:

            The RFC assessment must include a narrative
            discussion describing how the evidence supports
            each conclusion, citing specific medical facts (e.g.,
            laboratory findings) and nonmedical evidence (e.g.,
                                      11
            daily activities, observations). In assessing RFC, the
            adjudicator must discuss the individual’s ability to
            perform sustained work activities in an ordinary work
            setting on a regular and continuing basis (i.e., 8
            hours a day, for 5 days a week, or an equivalent work
            schedule), and describe the maximum amount of
            each work-related activity the individual can perform
            based on the evidence available in the case record.

Id. “Only after that may RFC be expressed in terms of the exertional levels

of work, sedentary, light, medium, heavy, and very heavy.” Id.

      In this case, the ALJ found that the Plaintiff suffers from mild difficulties

in activities of daily living; moderate difficulties in concentration, persistence

or pace and social functioning; and no episodes of decompensation at step

three of the sequential evaluation process. [T. at 19-20]. By making these

findings at step three, the ALJ found that facts exist which correlate with a

limitation on Plaintiff’s ability to carry out the areas of mental functioning

listed in paragraph B. In formulating the Plaintiff’s RFC, however, the ALJ

failed to fully explain whether these limitations translated into any actual

functional limitations.

      It appears the ALJ sought to account for Plaintiff’s “moderate

difficulties” in “concentration, persistence or pace,” by restricting Plaintiff to

“performing simple and routine takes.”         [T. at 21].   Such a restriction,

however, does not account for a moderate limitation in concentration,

persistence or pace.      Clark v. Berryhill, No. 5:16-cv-52-GCM, 2017 WL
                                        12
3687927, at *2 (W.D.N.C. Aug. 25, 2017) (Mullen, J.) (“In limiting [the plaintiff]

only to ‘simple, routine, repetitive tasks involving only one, two, and three

step instructions,’ the ALJ did not adequately account for the [plaintiff’s]

difficulties with concentration, persistence, or pace.”) (citing Mascio, 780

F.3d 632); see also Kitrell v. Colvin, No. 5:14-cv-163-RJC, 2016 WL

1048070, at *4 (W.D.N.C. March 6, 2016) (Conrad, J.); Scruggs v. Colvin,

No. 3:14-cv-466-MOC, 2015 WL 2250890, at *5-6 (W.D.N.C. May 13, 2015)

(Cogburn, J.). The ALJ also provided that the Plaintiff “can use judgment

and respond to changes in a work setting limited to simple work and simple

work-related decisions.” [T. at 21]. The ALJ, however, failed to explain how

this related to or accounted for the Plaintiff’s difficulties with concentration,

persistence, or pace.

      A reviewing court cannot be “left to guess about how the ALJ arrived

at her conclusions on [a plaintiff’s] ability to perform relevant functions and

indeed, remain uncertain as to what the ALJ intended.” Mascio, 780 F.3d at

637. It is the duty of the ALJ to “build an accurate and logical bridge from

the evidence to his conclusion.” Monroe v. Colvin, 826 F.3d 176, 189 (4th

Cir. 2016) (citation omitted). “Without this explanation, the reviewing court

cannot properly evaluate whether the ALJ applied the correct legal standard

or whether substantial evidence supports his decisions, and the only


                                        13
recourse is to remand the matter for additional investigation and

explanations.” Mills v. Berryhill, No. 1:16-cv-25-MR, 2017 WL 957542, at *4

(W.D.N.C. Mar. 10, 2017) (Reidinger, J.) (citation omitted).

      As such, the Court must remand the case on this ground so that the

ALJ may comply with the proper procedure for assessing the Plaintiff’s

mental impairments before expressing an RFC determination. See Mascio,

780 F.3d at 636; Patterson v. Comm’r Soc. Sec. Admin., 846 F.3d 656, 659

& 662 (4th Cir. 2017) (“[T]he weight of authority suggests that failure to

properly document application of the special technique will rarely, if ever, be

harmless because such failure prevents, or at least substantially hinders,

judicial review.”). Upon remand, it will be crucial that the ALJ carefully

perform a function-by-function analysis of Plaintiff’s mental limitations and

work abilities, and thereafter “build an accurate and logical bridge from the

evidence to his conclusion.” Monroe, 826 F.3d at 189 (citation omitted). A

narrative assessment describing how the evidence supports each

conclusion, as required by SSR 96-8p, is essential and should account for

Plaintiff’s limitation in concentration, persistence or pace; and social

functioning and activities of daily living, if any; and include an assessment of

whether Plaintiff can perform work-related tasks for a full work day. See

Scruggs, 2015 WL 2250890, at *5 (applying Mascio to find an ALJ must not


                                       14
only provide an explanation of how a plaintiff’s mental limitations affect her

ability to perform work-related functions, but also her ability to perform them

for a full workday).

VII.   CONCLUSION
       For the reasons stated, the Court will remand this case for further

administrative proceedings. On remand, the ALJ should conduct a proper

function-by-function analysis of the Plaintiff’s mental residual functional

capacity in accordance with the Social Security Rules and Regulations and

evidencing use of the “special technique” set forth in 20 C.F.R. § 404.1520a

and Rule 96-8p.

                                   ORDER

       IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for

Summary Judgment [Doc. 12] is GRANTED and the Defendant’s Motion for

Summary Judgment [Doc. 15] is DENIED. Pursuant to the power of this

Court to enter judgment affirming, modifying or reversing the decision of the

Commissioner under Sentence Four of 42 U.S.C. § 405(g), the decision of

the Commissioner is REVERSED and the case is hereby REMANDED for

further administrative proceedings consistent with this opinion. A judgment

shall be entered simultaneously herewith.




                                      15
IT IS SO ORDERED.

                    Signed: February 14, 2019




                         16
